

EXHIBIT 10.27

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.




«Letter_Date»


CONFIDENTIAL TO: «First_Name» «Last_Name»
You have been granted Restricted Stock Units under the Steelcase Inc. Incentive
Compensation Plan (the “Plan”). Each Restricted Stock Unit provides for the
issuance of one (1) share of Class A common stock (a "Share") in accordance with
the terms and conditions of this Award Agreement.
This Award Agreement provides additional information regarding your rights under
the Plan and your Award. A copy of the Plan has already been provided to you. If
there is any inconsistency between this Award Agreement and the Plan, the Plan
controls. Capitalized terms used in this Award Agreement are defined in the Plan
or defined hereunder. For purposes of this Award Agreement, "Employer" shall
mean the Company or any Affiliate that employs you on the applicable date (to
the extent that you are not directly employed by the Company).
Overview of Your Award
1.
Type of Award: Restricted Stock Unit, as permitted under Article 11 of the Plan
(“Restricted Stock Unit”).

2.
Number of Restricted Stock Units Granted under this Award:    «Units»

3.
Grant Date: «Grant_Date»

4.
Period of Restriction: Subject to the terms of the Plan and paragraph 5 below,
the Restricted Stock Units granted under this Award Agreement will vest as
follows:

«Units» Units on «Restriction_End_Date»
Each vesting date above shall be referred to as the applicable “Release Date”.
The period that you hold your Restricted Stock Units prior to the applicable
Release Date shall be referred to as the applicable Period of Restriction.
5.
Vesting Upon Death, Disability, Retirement Eligibility or Termination without
Cause:

a.
Death. Your Restricted Stock Units will become fully vested if you die while an
Employee after six months from the Grant Date.

b.
Disability. Your Restricted Stock Units will become fully vested if you become
Disabled while an Employee after six months from the Grant Date. A “Disability”
or “become Disabled” means that, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, you are
unable to engage in any substantial gainful activity or are receiving income
replacement benefits under an accident and health plan covering employees of the
Company and its Affiliates for a period of not less than three (3) months.


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 2


c.
Retirement Eligibility. Your Restricted Stock Units will become fully vested in
the event you become Retirement Eligible during the Restriction Period and the
Company will issue you one Share of the Company for each vested Restricted Stock
Unit as soon as practicable following the applicable Release Date (and not when
you become Retirement Eligible or on the date of Retirement), but in no event
more than 60 days following the applicable Release Date. “Retirement Eligible”
means your age plus years of continuous service with the Company and its
Affiliates total 80 or more and “Retirement” means your employment is terminated
following becoming Retirement Eligible.

d.
Termination without Cause. Your Restricted Stock Units will become fully vested
if you are terminated without Cause by the Company or your Employer (a
“Termination without Cause”); provided, that such termination of employment
constitutes a “separation from service” under Section 409A of the Code. The term
“Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company or your Employer (other than any such failure
resulting from incapacity due to physical or mental illness), or (ii) your
willful engaging in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company and its Affiliates; provided, that for
purposes of this definition, no act or failure to act, on your part, will be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company or your Employer.

6.
Change in Control:

a.
In the event of a Change in Control after after six months from the Grant Date,
the Restricted Stock Units granted under this Award will become immediately
fully vested.

b.
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines your Restricted Stock
Units constitute deferred compensation subject to Section 409A of the Code, then
the Company will issue you one Share of the Company for each vested Restricted
Stock Unit as soon as practicable following the applicable Release Date (and not
upon the Change in Control), but in no event more than 60 days following the
applicable Release Date.

7.
Payment: Except as provided in paragraphs 5(c) and 6(b), upon the vesting of
your Restricted Stock Units, the Company will issue you one Share of the Company
for each vested Restricted Stock Unit as soon as practicable, but in no event
more than 60 days following the date of vesting. In all cases, the date the
Shares are issued to you with respect to your Restricted Stock Units is referred
to as the "Transfer Date".

8.
Transfer: The Restricted Stock Units granted under the Plan are not
transferable.


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 3


9.
Voting Rights and Dividend-Equivalents:

a.
No Voting Rights. You are not the owner of record of the Share underlying your
Restricted Stock Units until the applicable Transfer Date and accordingly, you
will have no voting rights on such Shares.

b.
Cash Dividend-Equivalents. You will receive a cash payment equal to any cash
dividends that the Company declares and pays with respect to the Shares
underlying your outstanding Restricted Stock Units granted under this Award. The
Company shall pay such cash dividend-equivalents at such time or times as it
determines in its sole discretion; provided, the Company shall pay any cash
dividend-equivalents within the calendar year in which the cash
dividend-equivalent is declared.

c.
Stock Dividend-Equivalents. You will be entitled to be credited with
dividend-equivalents in the form of Shares of the Company with respect to your
outstanding Restricted Stock Units, calculated as follows: on each date that a
stock dividend is paid by the Company while your Restricted Stock Units are
outstanding, you will be credited with an additional number of Restricted Stock
Units equal to the number of whole Shares that would have been issued with
respect to your outstanding Restricted Stock Units had the Restricted Stock
Units been issued as Shares. The additional Restricted Stock Units credited
under this paragraph will be subject to the same terms and conditions applicable
to your Restricted Stock Units originally granted under this Award Agreement,
including, without limitation, for purposes of crediting of additional
dividend-equivalents.

10.
Forfeiture of Awards:

a.
Your Restricted Stock Units will be forfeited if, during the applicable Period
of Restriction, you cease to be an Employee for any reason other than for death,
Disability, Retirement, a Termination without Cause or a termination of
employment following a Change in Control.

b.
If you engage in any Competition (as defined in the Plan and determined by the
administrative committee in its discretion)

(i)
before the applicable Transfer Date, you will forfeit all outstanding Restricted
Stock Units granted under this Award Agreement, or

(ii)
between the applicable Transfer Date, and the first anniversary of the
applicable Transfer Date, you must return to the Company all Shares that have
been issued to you pursuant to this Award Agreement and you will forfeit all
outstanding Restricted Stock Units, if any, granted under this Award Agreement.

11.
Tax Withholding: Regardless of any action the Company or your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 4


Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the grant of Restricted Stock Units, the vesting of Restricted
Stock Units, the subsequent sale of any Shares acquired at vesting and the
receipt of any dividends or dividend equivalents; and (b) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items.

Prior to any taxable event arising as a result of these Restricted Stock Units,
you (or your beneficiary) shall pay or make adequate arrangements satisfactory
to the Company and/or your Employer to satisfy the withholding obligations for
all Tax-Related Items of the Company and/or your Employer. In this regard, you
authorize the Company and/or your Employer to withhold all applicable
Tax-Related Items legally payable by you from any amounts payable to you by the
Company or your Employer, including your regular wages/salary, other amounts
payable to you by the Company or your Employer, and amounts payable to you from
the proceeds from the sale of Shares. Alternatively, or in addition, if
permissible under local law, the Company may sell or arrange for the sale of a
sufficient whole number of Shares that would otherwise be issuable to you upon
vesting and/or conversion of the Restricted Stock Units to meet the withholding
obligation. Finally, the Company shall, if permitted under local law and
authorized by the Committee, satisfy the withholding obligation for the
Tax-Related Items by having the Company withhold a sufficient number of whole
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum withholding amount required under applicable tax law.
You shall pay to the Company and/or your Employer any amount of Tax-Related
Items that the Company and/or your Employer may be required to withhold as a
result of your participation in the Plan or your acquisition of Shares that
cannot be satisfied by the means previously described. All other Tax-Related
Items related to the Restricted Stock Units and any Shares delivered in
satisfaction thereof are your sole responsibility. The Company may refuse to
honor the vesting and refuse to deliver the Shares if you fail to comply with
your obligations in connection with the withholding of the Tax-Related Items as
described in this section.
By accepting this grant of Restricted Stock Units, you expressly consent to the
methods of withholding Tax-Related Items by the Company and/or your Employer as
set forth hereunder, including the withholding of Shares and the withholding
from your wages/salary or other amounts payable to you. All other Tax-Related
Items related to the Restricted Stock Units and any Shares delivered in
satisfaction thereof are your sole responsibility.
12.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, as it determines in its sole discretion, all of which will be binding
upon you.

13.
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award.


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 5


Notwithstanding anything to the contrary contained in the Plan or in this Award
Agreement, to the extent that the Company determines that the Restricted Stock
Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Restricted Stock Units in order to
cause the Restricted Stock Units to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.
14.
Code Section 409A: The intent of the parties is that payments and benefits under
this Award Agreement comply with Section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted and be administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.

15.
No Guarantee of Employment: Nothing in this Award Agreement or the Plan is
intended to constitute or create a contract of employment with the Company, any
of its Affiliates or your Employer. Moreover, neither this Award Agreement nor
the Plan shall confer upon you any right to continuation of employment with the
Company or your Employer, nor shall this Award Agreement or Plan interfere in
any way with the Company's right or your Employer's right to terminate your
employment at any time. Furthermore, neither the Award Agreement nor the Plan is
part of your employment contract with the Company or your Employer, if any. The
Plan and any awards granted thereunder are managed at the discretion of the
Company and/or the Committee. The terms and conditions of future awards, if any,
will be determined by the Company and/or the Committee if and when such new
awards are to be made.

16.
Commercial Relationship: To the extent you are not directly employed by the
Company, you expressly recognize that your participation in the Plan and the
Company’s grant of the Restricted Stock Units does not create an employment
relationship between you and the Company. You have been granted the Restricted
Stock Units as a consequence of the commercial relationship between the Company
and your Employer, and your Employer is your sole employer. Based on the
foregoing, (a) you expressly recognize the Plan and the benefits you may derive
from participation in the Plan do not establish any rights between you and your
Employer, (b) the Plan and the benefits you may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by your
Employer, and (c) any modifications or amendments of the Plan by the Company, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.

17.
Acknowledgment of Nature of Plan and Restricted Stock Units: In accepting the
Restricted Stock Units, you acknowledge that:

a.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Award Agreement;

b.
The grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 6


in lieu of Restricted Stock Units even if Restricted Stock Units have been
awarded repeatedly in the past;
c.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

d.
The terms and conditions of future awards, if any, will be determined by the
Company and will be reviewed and communicated to you if and when new grants are
to be made;

e.
Your participation in the Plan is voluntary;

f.
The value of the Restricted Stock Units is an extraordinary item of compensation
that is outside the scope of your employment contract, if any;

g.
Restricted Stock Units are not part of normal or expected compensation or
wages/salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services to the Company, its Affiliates or your Employer;

h.
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;

i.
If you receive Shares, the value of such Shares acquired may increase or
decrease in value; and

j.
In consideration of the grant of the Restricted Stock Unit, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Unit or diminution in value of the Restricted Stock Unit or
Shares acquired under the Restricted Stock Unit resulting from termination of
your service with the Company and its Affiliates (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release the
Company and its Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by agreeing to this Award Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim.

18.
Consent To Transfer Personal Data: The Company and your Employer hereby notify
you of the following in relation to your personal data and the collection,
processing, storage and transfer of such data in relation to the grant of the
Restricted Stock Units and your participation in the Plan pursuant to applicable
personal data protection laws. The collection, processing, storage and transfer
of your personal data is necessary for the Company’s administration of the Plan
and your participation in the Plan, and your denial and/or objection to the
collection, processing, storage and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing, storage and transfer of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security

__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 7


number, national or social insurance number, or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, purchased, vested, unvested or outstanding in your
favor for the purpose of managing and administering the Plan (“Data”). The Data
may be provided (or may have been provided initially) by you and then
transferred from your Employer to the Company or collected, where lawful, from
third parties, and the Company and your Employer will process the Data for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. The data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in your
country of residence. Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought. The Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world and have all committed
towards the Company to handle any Data held in relation to the Plan according
either to the safe-harbor principles or European Union data protection
recommendations. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on your behalf to a broker or other third party with whom you may elect
to deposit any Shares acquired pursuant to the Plan.
You may, at any time, exercise your rights provided under applicable /personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the Plan and your
participation in the Plan. You may seek to exercise these rights by contacting
the Company's human resources department or the local HR manager of your
Employer.
19.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to the Restricted Stock Unit and participation in the Plan
(or future Restricted Stock Units that may be granted under the Plan) by
electronic means, or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by Company or another third
party designated by Company.


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 8


20.
Private Offering: The grant of the Restricted Stock Units is not intended to be
a public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law).

21.
Addendum: Notwithstanding any provisions of this Award Agreement to the
contrary, the Restricted Stock Units shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in an addendum to this Agreement (an “Addendum”). Further,
if you transfer your residence and/or employment to another country reflected in
an Addendum to this Award Agreement at the time of transfer, the special terms
and conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the
Restricted Stock Units and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer). In all circumstances, any applicable Addendum shall constitute part
of this Award Agreement.

22.
Additional Terms and Conditions: The Company reserves the right to impose other
requirements on the Restricted Stock Units, any Shares acquired pursuant to the
Restricted Stock Units and your participation in the Plan to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the Restricted Stock Units and the Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.

23.
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

24.
Governing Law: The Agreement shall be governed by, and construed in accordance
with, the laws of the State of Michigan without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.

25.
Entire Agreement: This Award Agreement, the Plan, the country-specific Addendum
(if applicable) and the rules and procedures adopted by the Committee contain
all of the provisions applicable to the Restricted Stock Units and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to you. The various provisions of this Award Agreement,
the Plan, and the Rules and procedures adopted by the Committee are severable,
and if any provision thereof is held to be unenforceable by any court of
competent jurisdiction, then such unenforceability shall not affect the
enforceability of the remaining provisions thereof.


__________
Initial



--------------------------------------------------------------------------------

«Last_Name»    
«Letter_Date»
Page 9


If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Global
Compensation, at (616) 246-9532.
Sincerely,


<<Company Representative>>
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
«Return_Date» to:
Steelcase Inc.
Attn: Nancy Kocsis
Compensation Department (GH-3C)
PO Box 1967
Grand Rapids, MI 49508
616-247-2615




Agreement to Participate and to Personal Data Processing
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement and that I agree with the processing and transfer of Personal
Data as specified in this Award Agreement.




Date: _________________________    Participant: ______________________________
«First_Name» «Last_Name»
«EE_ID»



__________
Initial

